14 N.Y.3d 813 (2010)
SAPPHIRE SIMMONS, an Infant, by Her Mother and Natural Guardian, ROSEMARY SIMMONS, et al., Appellants,
v.
VITO SACCHETTI et al., Respondents, et al., Defendant.
Mo. No. 2010-83.
Court of Appeals of New York.
Submitted January 19, 2010.
Decided April 1, 2010.
Motion by Met Council, Inc., et al. for leave to file a brief amici curiae on the motion for leave to appeal herein granted and the brief is accepted as filed, and for leave to file a brief on the appeal herein granted, three copies of the brief to be served and an original and 24 copies filed within 30 days.